    




May 16, 2017                                        EXHIBIT 10.1
    
Pamela B. Wallack
455 Knollwood Road
Ridgewood, NJ 07450


Dear Pam,


On behalf of The Children’s Place, it is my pleasure to confirm our offer of
employment for the position of President, Global Product, reporting to me. Your
offer of employment is contingent upon the successful completion of your
background check. Details of our offer are as follows:
•
COMMENCEMENT OF EMPLOYMENT:            May 22, 2017


•
ANNUAL BASE SALARY:                    $800,000.00



•
BONUS: You will be eligible to participate in our annual management incentive
plan.   Your target bonus will be 100% of your annual salary, and, among other
things, you must be employed on the date of the bonus payout to be eligible to
receive your bonus. Bonus payments are determined by Company performance and
factor in personal performance, and are subject to the terms of the Management
Incentive Plan.  Please review the Annual Management Incentive Plan summary for
additional details.



•
NEW HIRE EQUITY AWARD: Based upon your position with the Company, you will
receive an equity award. All equity awards are subject to the Company’s 2011
Equity Incentive Plan(“2011 Equity Plan”) and must be awarded in accordance with
the Company’s Policy Regarding the Award of Equity-Based Incentives to
Executives Officers and Other Employees (the “Equity Award Policy”).



1.
Value of Award: An award valued at $3,500,000.00 with the number of shares
constituting the award based on the closing stock price on the Grant Date, as
defined below.

2.
Types of Awards. (i) 50% of the award will be in the form of Time-Based RSUs and
(ii) 50% of the award will be in the form of Performance-Based RSUs.

3.
Grant Date. The grant date for these awards will be the first business day of
the fiscal month following your commencement date (the “Grant Date”), provided
that you execute and deliver to the Company both the Time-Based and the
Performance-Based Restricted Stock Unit Award Agreements within the requisite
period of time. (These Award Agreements will be provided to you following your
execution and return of this offer letter.)



1



--------------------------------------------------------------------------------




4.
Vesting of Time-Based RSUs. The Time-Based RSUs will vest ratably over three
years on each anniversary of the Grant Date, subject to your continued
employment on the applicable vesting dates.

5.
Earning of Performance-Based RSUs. The Performance-Based RSUs may be earned
provided the Company achieves the performance goals to be set by the
Compensation Committee in the Spring of 2017 for a three-year performance period
consisting of fiscal 2017-2020. Subject to our continued employment with the
Company on the delivery date, any earned shares will be delivered to you at the
same time in 2020 as earned shares are delivered to other senior executives of
the Company who receive Performance-Based RSUs in the Spring of 2020.



•
ANNUAL EQUITY AWARD: In 2018, you will be eligible to receive an equity award
under the 2011 Equity Plan at the same time as other associates in the Company,
subject to the approval of the Compensation Committee of the Board of Directors.
Your 2018 grant will be a combination of Performance-Based RSUs and Time-Based
RSUs on the same percentage split as other senior executives of the Company
(other than the CEO) as determined by the Compensation Committee of the Board of
Directors at the time of the grant.



•
401(k) PLAN: You will be eligible as of the first of the month following your
commencement date to participate in The Children’s Place 401(k) Savings Plan.
You will receive additional information during your new hire orientation.



•
PAID TIME OFF: You will be eligible for 22 days of Paid Time Off (PTO) in every
fiscal year (February through January), subject to the Company’s accrual policy.
You may not carry over PTO days from year to year, and you will not be paid out
any accrued but unused PTO upon termination of employment. The number of days
you are eligible to receive during the current fiscal year will be prorated
based on your commencement date. Your PTO days do not include nine (9) Company
paid holidays. The Company’s PTO policy and Company paid holidays are subject to
change annually. Please review the Corporate Time Off Policy for additional
details.



•
OTHER BENEFITS: You will be eligible as of the first of the month following your
commencement date for other benefits (long term disability, health and life
insurance) available to other associates at your level.



•
CHANGE IN CONTROL: Subject to your execution and delivery to the Company of a
Change in Control Severance Agreement (the “Change in Control Severance
Agreement”), you will receive severance if you are terminated other than for
Cause (as defined in the Change in Control Severance Agreement) or resign for
Good Reason (as defined in the Change in Control Severance Agreement) in
anticipation of, or subsequent to, a Change in Control (as defined in the Change
in Control Severance Agreement). Under the Change in Control Severance
Agreement, the



2



--------------------------------------------------------------------------------




severance period is 24 months. During the severance period, you will continue to
be covered under the Company’s health plan. The terms of the equity award
agreements are subject to change by the Compensation Committee at any time.
Unless the Change in Control Severance Agreement is otherwise terminated earlier
pursuant to its terms, it will remain in force for two years from the execution
thereof and it will renew for additional one year periods unless the Company
provides you with notice of nonrenewal at least 90 days prior to the second
anniversary date thereof or, if renewed, at least 90 days prior to each
subsequent renewal.


•
SEVERANCE: In the event that you are terminated by the Company without Cause (as
defined in the Change in Control Severance Agreement), the amount you will be
entitled to will be the greater of (i) eighteen month’s severance in the form of
salary continuation payments at your then current salary or (ii) the amount
available to other associates at your level under the Company’s severance
guidelines, provided, in all cases, that such severance shall automatically and
immediately be reduced by the amount of salary or other like compensation you
receive from employment or engagement as an independent contractor, during the
severance period, with any other person or entity. Further, the Company agrees
to waive the applicable premium cost that you would otherwise be required to pay
for continued group health benefit coverage under COBRA for the corresponding
period of severance as provided above unless otherwise prohibited under
applicable law. All such payments are intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
there under such that no payment made, or benefit provided, to you hereunder
shall be subject to an “additional tax” within the meaning of the Code. Receipt
of the payments set forth in this paragraph are conditioned upon the execution
and delivery of an agreement containing a release of claims, an agreement of
confidentiality, and an agreement of non-solicitation and non-competition for a
period of 18 months following termination in such form as the Company shall
reasonably determine, which release of claims shall, to the extent permitted by
law, waive all claims and actions against the Company and its officers,
directors, affiliates and such other related parties and entities as the Company
chooses to include in the release.



•
WITHHOLDING: The Company is authorized to withhold from any payment to be made
hereunder to you such amounts for income tax, social security, unemployment
compensation, excise taxes and other taxes and penalties as in the Company’s
judgment is required to comply with applicable laws and regulations.



•
409A COMPLIANCE: Notwithstanding anything in this offer letter to the contrary,
if you are a “specified employee” (determined in accordance with Section 409A of
the Code and Treasury Regulation Section 1.409A-3(i)(2)) as of the termination
of your employment with the Company, and, if any payment, benefit or entitlement
provided for in this offer letter or otherwise both (i) constitutes a “deferral
of compensation” within the meaning of Section 409A of the Code and (ii) cannot
be paid or provided in a manner otherwise provided herein or otherwise without
subjecting



3



--------------------------------------------------------------------------------




you to additional tax, interest, and/or penalties under Section 409A of the
Code, then any such payment, benefit or entitlement that is payable during the
first six months following the date of your termination of employment shall be
paid or provided to you (or your estate, if applicable) in a lump sum cash
payment (together with interest on such amount during the period of such
restriction at a rate, per annum, equal to the applicable federal short-term
rate (compounded monthly) in effect under Section 1274(d) of the Code on the
date of termination) on the earlier of (x) your death or (y) the first business
day of the seventh calendar month immediately following the month in which your
termination of employment occurs.


•
CONFIDENTIALITY, ETC.: At the time of your commencement date and as a condition
of your employment, you will also execute and deliver the Company’s
Confidentiality, Work Product, and Non-solicitation Agreement.



•
INDEMNIFICATION/D&O: As an officer of the Company, you will be indemnified on
the same terms and conditions, and will be covered by the Company’s directors’
and officers’ insurance coverage as other senior executives of the Company.



•
STOCK OWNERSHIP GUIDELINES: As a senior executive of the Company, you will be
subject to stock ownership guidelines adopted from time to time by the
Compensation Committee of the Company’s Board of Directors. Please refer to the
Stock Ownership Guidelines for Senior Executives document.



Unless specifically stated in this offer letter, all terms and conditions of
your employment are as provided by the policies and practices of The Children’s
Place, Inc. and its affiliates as in effect from time to time.
This offer of employment is not to be construed as an employment contract,
expressed or implied, and it is specifically understood that your employment is
at-will (this means that either you or the Company may terminate your employment
at any time with or without cause) and further that there is no intent on the
part of the Company or yourself, for continued employment of any specified
period of time.
Please indicate your acceptance of and agreement with the foregoing by executing
this offer letter and returning a copy to me.
Pam, please give this offer your utmost consideration. We look forward to you
joining our team. We are confident that you will make a strong contribution to
our continued growth and success. Should you have any questions concerning the
specifics of our offer to you, or the benefit programs, please do not hesitate
to call.


Sincerely,


/s/Jane Elfers                    
Jane Elfers


4



--------------------------------------------------------------------------------




President and Chief Executive Officer


Agreed and Accepted:


/s/Pamela Wallack            5/16/17    
Pamela Wallack                 Date




5

